People v De Los Dios (2016 NY Slip Op 06444)





People v Dios


2016 NY Slip Op 06444


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Friedman, J.P., Saxe, Moskowitz, Gische, Kahn, JJ.


1798 627/99 824/00

[*1]The People of the State of New York, Respondent,
vJose De Los Dios, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shera Knight of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered May 27, 2014, which denied defendant's CPL 440.46 motion for resentencing, unanimously dismissed.
The appeal is dismissed pursuant to the fugitive
disentitlement doctrine because defendant absconded from parole supervision while his appeal was pending and has not returned (see People v Tavares, 10 NY3d 227 [2008]; People v Law, 12 AD3d 192 [1st Dept 2004]). Were we not dismissing the appeal, we would affirm, finding that the court properly exercised its
discretion in determining that substantial justice dictated the
denial of defendant's motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK